 

 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Dennis Lee Smith

 

Plaintiff,

vs. s Gallen IQ-Cy-B4§. SR-MU

M1 Support Services

 

Defendant(s)

COMPLAINT

iH

1. Plaintiff resides at _5665 HWY 77 Unit D Chipley, FL 32428 E
2. Name(s) of defendant(s) M1 Support Services

3. Location of principal office(s) of the named defendant(s) _Post Office Box 620069.
Fort Rucker, Alabama 36362.

 

 

4, Nature of business of defendant(s) _aviation support services, logistics,
engineering services, information technology, training services, supply chain management,

acquisition and facilities and equipment maintenance.

5. Approximate number of individuals employed by defendant(s) _1,000+

 

6. The acts complained of in this suit concern:
(A) Failure to employ me.
(B)__X_ Termination of my employment.

(C)

Failure to promote me.

 

(D) Other acts as specified below:

 

 

 

 

 

 
 

 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 2 of 7

7. Plaintiff is:
(A) ___. Presently employed by the defendant.
(B) __X_ Not presently employed by the defendant.
The dates of employment were Aprill - April 30 2018
(1)__X_ Plaintiff was discharged.
(2) Plaintiff was laid off.
(3)

8. Defendant(s) discriminated against me on account of my:

 

 

Plaintiff left the job voluntarily.

 

(A) Race Sex
Color National Origin
____ Religion

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000e-5.
(B) __X_ Physical disability

Mental disability

 

Therefore, I am bringing this action pursuant to the American with Disabilities Act,
specifically, 42 U.S.C. § 12117.
(C) ___s Age
Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly
discriminated against me during the period of my employment with the defendant company is

(are) Female Ms. Nomie (union lead person), Female Lea (avionics supervisor), Female Tonya Owens (human
resource)

10. The alleged discrimination occurred on or about _April 30 2018 and November 19 2018

11. The nature of my complaint, i.e., the manner in which the individual(s) named above

 

 
 

 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 3 of 7

discriminated against me in terms of the conditions of my employment, is as follows:

employment terminated

 

 

 

 

 

 

12. The alleged illegal activity took place at _Fort Rucker, AL 36362

 

13. | filed charges with the Equal Employment Opportunity Commission regarding alleged
discriminatory conduct by defendant(s) on or about _ September 26 2018
I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment
Opportunity Commission. This letter was received by me on _May 10 2019
14. I seek the following relief:

(A) _X__ Recovery of back pay.

(B) _X__ Reinstatement to my former job, and any other relief as may be appropriate,

 

including injunctive orders, damages, costs and attorney’s fees.

Date: _June 11 2019 1D rire, Jt. Av

Signature of Plaintiff
5665 HWY 77 Unit D

 

Chipley, FL 32428
Address of Plaintiff

(334 ) 714-3721
Telephone Number of Plaintiff

 

 
 

 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 4 of 7

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Dennis L. Smith From: Mobile Local Office
5665 Highway 77 Unit D 63 S Royal Street
Chipley, FL 32428 Suite 504

Mobile, AL 36602

 

[] On behalf of person(s) aggrieved whose identity is _..
_ CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
LANEETRA D. HARRIS,
425-2018-01263 Investigator (251) 690-2583

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BR OUOOUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See fhe additional information attached to this form.)

Title VIl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

a Orr behalf of the Conpmissi

  
 

 

S-(0-/7

Enclosures(s) (Date Mailed)

 

Erika LaCour,
Local Office Director

Pa M1 SUPPORT SERVICES

Yvonne N. Maddalena
Attorney

JACKSON LEWIS P.C.

800 Shades Creek Parkway
Suite 870

Birmingham, AL 35209

 

 

 
 

 

-~~-—appendix, —__and other ADA related

 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 5 of 7

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this

information with your attorney and suggest that he or she consult the amended regulations and

publications, __ available at

 

http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
1630.2(/)), “major life activities’ now include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.

> Only one major life activity need be substantially limited.

> With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (¢.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

» _ The employer has.a defense against a “‘regarded-as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

>» A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.

 

 

 
 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 6 of 7

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SuIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),

TRE ATE RUT BIST S the Genetic Information Nondiscrimination Act (GINA), or the Age

me ee ~Discrimination in Employment-Act{ADEA):——-——_----——- >

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been,-or where the respondent has its main office. If you have simple ‘questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you. ,

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your Case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be

made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in.detail-your -. __ _

~~ @fforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,

because such requests do not relieve you of the requirement to bring suit within 90 days.
ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 

 

 
 

Case 1:19-cv-00293-JB-MU Document 2 Filed 06/14/19 Page 7 of 7

———

PRIORITY MAIL
POSTAGE REQUIRED

 

 

SS UNITED STATES

postacservicee Click-N-Sh ip®

cs 9410 8036 9930 0110 1438 80 0099 S000 0013 esu2
US POSTAGE

Flat Rate Env ane A BEA,
Signature utr ta es aie
Confirmation . ree PCa

 

 

 

 

06/11/2019 Mailed from 32428 0625000000313 |
PRIORITY MAIL 1-DAY™
DENNIS L SMITH Expected Delivery Date: 06/12/19 |
5665 HIGHWAY 77 UNIT D Refi: tosouthcou
CHIPLEY FL 32428-5505 0006 UNITED STATES
s POSTAL SERVICE.
SIGNATURE REQUIRED

SHIP
TO: CLERK OF COURT

UNITED STATES DISTRICT COURT SOUTHERN
155 SAINT JOSEPH ST

MOBILE AL 36602-3914

USPS SIGNATURE TRACKING #

MON}

9410 8036 9930 0110 1438 80

+ NEE: TM | Electronic Rate Annravad #N2QRRRE TAN |

 

 

 
